SMALKIN, District Judge,
dissenting:
With great respect, I dissent from the majority’s opinion. Although the majority’s enforcement of the federal standard for case commencement provided by Fed.R. Civ.P. 8(a) certainly shows an admirable concern for uniformity of result in LMRA cases, I do not feel that this concern warrants supplanting a legitimate state procedural rule with a federal procedural rule.
In my judgment, whether the cause of action be derived from state or federal law in cases of concurrent jurisdiction, the law of the jurisdiction wherein the action was commenced ought to determine the question of when it was commenced. This is indisputably the general rule in removed cases, including removed cases on federal causes of action. Herb v. Pitcairn, 325 U.S. 77, 65 S.Ct. 954, 89 L.Ed. 1483 (1945). In such cases, procedural steps sufficient to initiate the case in state court, yet insufficient for the same purpose in federal court, have been recognized as establishing the date of case commencement. See, e.g., Dravo Corp. v. White Consol. Industries, 602 F.Supp. 1136, 1139 (W.D.Pa.1985) (applying Rule 1007 of the Pennsylvania Rules of Civil Procedure instead of Fed.R.Civ.P. 3, to determine the “commencement” issue). This approach is consistent with Fed. R.Civ.P. 81(c), which provides, in pertinent part, that “[tjhese rules apply to civil actions removed to the United States district courts from the state courts and govern procedure after removal.” Fed.R.Civ.P. 81(c) (emphasis supplied). This Court recently has interpreted Rule 81(c) to prohibit the imposition of Rule 11 sanctions where a pleading is signed in state court, and the case subsequently is removed to federal court. Kirby v. Allegheny Beverage Corporation, 811 F.2d 253, 256-57 (4th Cir.1987). This Court there reasoned as follows: “By obvious implication [of Rule 81(c) ], the rules, including Rule 11, do not apply to the filing of pleadings or motions prior to removal.” Id. at 257. The majority’s opinion is in direct conflict with the *307language of Rule 81(c) and with this Court’s reasoning in the Kirby case.
I see nothing particularly unique about the cause of action involved in this case that justifies disregarding the general principle stated above. Certainly, nothing in DelCostello or in West v. Conrail compels us to disregard a valid state rule of procedure, substituting a federal rule for it, in the interests of achieving uniformity. Uniformity, important as it is, should not oust a plaintiff from a federal court with subject matter jurisdiction, where she in good faith commenced her action in a state court, also with subject matter jurisdiction, in accordance with all that was required of her under state law. Most respectfully, therefore, I dissent.